Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (20170213876), in view of Ohmuro (7570324), further in view of Hamada (20180358417).


    PNG
    media_image1.png
    442
    450
    media_image1.png
    Greyscale

Regarding claim 1, Ohsawa teaches an display panel, comprising: 
a base substrate (220), 
a plurality of pixels arranged in an array on the base substrate (par. 7 teaches pixels and fig. 22a, 25a-25c and fig. 33a teaches pixels being in an array), 
wherein each of the plurality of pixels comprises a plurality of sub-pixels of different colors (please see par. 7 and figure above); each of the plurality of sub-pixels comprises: 
a reflection layer (104; par. 112 teaches 104 reflects; please not that the structure above are in fact stacked atop each other) on the base substrate; 
a first color filter layer (224R, 224G, 224B) at a side of the reflection layer away from the base substrate (please see above); 
a first electrode (106R, 106G, 106B; par. 103) at a side of the first color filter layer away from the base substrate; 
par. 107 teaches the light emitting elements seen in fig. 1, sub pixels, can be separated, as opposed to shared; further, par. 109 teaches 103 for the sub pixels can be R, G and B) at a side of the first electrode away from the base substrate; and 
a second electrode (101) at a side of the light-emitting layer away from the base substrate; and 
Please note that Ohsawa teaches the possibility of the color of the first color filter layer of each of the plurality of sub-pixels is same as a color of the respective sub-pixel where the first color filter layer of the respective sub-pixel is located, but doesn’t explicitly teach this.
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Ohsawa fails to teach:
thicknesses in a direction perpendicular to the base substrate of the first color filter layers of the plurality of sub-pixels are different from each other
each of the plurality of pixels, a color of the first color filter layer of each of the plurality of sub-pixels is same as a color of the respective sub-pixel where the first color filter layer of the respective sub-pixel is located
However, such would have been known to a PHOSITA at the time said invention wad made, as see in prior art Ohmuro. Ohmuro teaches that by changing the vertical thickness of color filters, a desired chromaticity is obtained, thus allowing for the inventor to not have to varying pigment amount (see claim 2 and fig. 6B). 
Hamada teaches an OLED with sub pixels wherein the color of color filters correspond to the colors of the light emitting layers (par. 76).  Such an arrangement would increase the color purity of the light emitted by the sibpixels.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Ohsawa teaches an display panel according to claim 1, wherein the first electrode is a transparent electrode layer or a transflective electrode layer, and the second electrode is a transparent electrode layer or a transflective electrode layer (Ohsawa, par. 112).
Regarding claim 11, Ohsawa teaches an display panel according to claim 1, wherein, in each of the plurality of pixels, light emitted by the light-emitting layer in each of the plurality of sub-pixels is white light (please note that the combo of sub pixels in Ohsawa produce white light; further, see par. 121 and 122).
Regarding claim 12, Ohsawa teaches an display panel according to claim 1, wherein each of the plurality of sub-pixels further comprises a hole injection layer and a hole transport layer which are between the first electrode and the light-emitting layer and sequentially stacked in the direction perpendicular to the base substrate (please see figure above).
Regarding claim 13, Ohsawa teaches an display panel according to claim 1, wherein each of the plurality of sub-pixels further comprises an electron injection layer and an electron transport layer which are between the second electrode and the light-emitting layer and sequentially stacked in the direction perpendicular to the base substrate (please see above).
Regarding claim 15, Ohsawa teaches an display device, comprising: the display panel according to claim 1 (par. 130). 

Allowable Subject Matter
Claims 16-19 allowed.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claims 4-8 are objected to based on their dependency.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claims 10 and 14 are objected to based on their dependency.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894